Citation Nr: 1228148	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  11-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 40 percent for status post gastrectomy with functioning billroth II with vagotomy to include stomach cancer (formerly rated as post operative residuals marginal ulcer with subtotal gastrectomy for duodenal ulcer with esophageal hiatal hernia).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts he is entitled to a higher rating for his stomach disability.  Furthermore, in written argument to the Board, the Veteran's representative also raised the issue of entitlement to a convalescent rating.  

The Veteran submitted a claim in September 2010 stating his stomach disability had become cancerous and he had to have his stomach removed.  January 2010 private treatment records (Hartford Hospital) reported the Veteran was diagnosed as having stump carcinoma status post gastrectomy, and he had a near total gastrectomy with Roux-en-Y gastroenterostomy.  The physician noted surgery revealed no evidence of localized or hepatic metastatic disease.  The Veteran was discharged from the hospital after 7 days with instructions to restrict heavy lifting for 2 weeks and to make a follow-up appointment within 7-10 days.  

The Veteran returned to a private medical facility (Connecticut Surgical Group) for follow-up care in March 2010.  It was reported the Veteran made an "uneventful and uncomplicated postoperative recovery."  There was no invasion, his incision healed well, and he had no symptoms of heartburn, nausea, vomiting, weight loss, diarrhea or dumping.  The physician also noted the Veteran was to have follow up with Dr. O in one month, Dr. F. in one year, and Dr. P.B. in six months.  VA has a duty to assist the Veteran in obtaining these records.  38 C.F.R. § 3.159(c)(i).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding surgical and post-operative treatment records from private medical providers.

2.  Obtain any outstanding VA treatment records of the Veteran regarding his stomach disability.

3.  After completing the above and any additional development deemed necessary, including an examination if warranted, readjudicate the claim for an increased rating for the stomach disability, including a convalescent rating, in light of all the evidence of record.  If the decision remains less than a full grant of the benefit sought, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate review.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


